Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record to correct informalities, appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10 is rewritten as: 
- - The polarizing plate according to claim 1, wherein each of the embossed optical patterns satisfies the following Formula 2:
1 < P/W ≤ 10,
where P denotes a pitch (unit: µm) of the patterned portion and W denotes a maximum width (unit: µm) of the embossed optical pattern, and
the embossed optical pattern has a base angle θ of greater than or equal to about 75° and less than about 90°. - -.
Claim 12 is rewritten as: 
- - The polarizing plate according to claim 1, wherein each of the embossed optical patterns has a trapezoidal, rectangular, or square cross-section. - -.


Claim 18 is rewritten as: 
- - The polarizing plate according to claim 1, wherein a longitudinal direction of each of the embossed optical patterns is at an angle of about -5° to about +5 ° with respect to an absorption axis direction of the polarizer. - -.

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance.

    PNG
    media_image1.png
    838
    1336
    media_image1.png
    Greyscale

	The closest cited prior art of record, WO 2016/175580 (US 2018/045876), fails to fairly teach or suggest, even in view of JP 2006-251659 and US 2016/0178958, the polarizing plate as presently amended, comprising the specific combination of laminate structure and function, of the polarizer, and the pattern layer on a surface of the polarizer, the pattern layer comprising the first resin layer and the second resin layer, wherein the patterned portion of the first resin layer (110), located at a portion of the first resin layer (110) facing the second resin layer (120) (with reference to Fig. 1 of the specification), comprises the at least two embossed optical patterns (111), each extending along a first direction (Y-axis) (with reference to Fig. 2 of the specification, shown above), and a flat section (112) between a pair of adjacent embossed optical patterns of the embossed patterns (111) along a second direction (X-axis) crossing the first direction (Y-axis), each of the embossed optical patterns (111) extending along the first direction (Y-axis), has an upper surface (111A) defining a wave pattern, and the wave pattern has a value of about 20% to 60%, as calculated according to Formula 1: (|H1 – H2| /H1) x 100, where H1 denotes a maximum height of the embossed optical pattern (111), as measured within the wave pattern, and H2 denotes a minimum height of the same embossed optical pattern (111), as measured within the wave pattern, and the wave pattern has a pitch (C) along the first direction (Y-axis), of greater than about 100 µm and less than about 400 µm.  See Applicant’s arguments in the response filed on January 6, 2022.
It is very important to note that in Formula 1, both H1 and H2 are measured within the wave pattern along the Y-axis as shown above in Fig. 2, just as the pitch (C) is determined within the wave pattern along the Y-axis as shown above in Fig. 2.  
Furthermore, Applicant has demonstrated that the combination of the claimed range of about 20% to 60% for the wave pattern value as calculated by Formula 1, and the claimed range of greater than about 100 µm and less than about 400 µm for the pitch (C) of the wave pattern, provides unexpectedly superior results using comparative data in the specification (Tables 1 and 2 [00113], pages 23-25) in terms of no Moire patterns (good [00112] as determined [00110]), while maintaining high contrast values (determined [00107-00108]) and low side color shift values (measured [00109]).
TWI 719878 B1 is the issued TW member of the patent family.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782